REPUBLIQUE DU CAMEROUN PAIX-TRAVAIÏIL-PATRIE

DECRET N° ? ;
portant attribution de la Concession Forestière constituée
de l'UFA 11-001 à la Société SIENCAM ENTERPRISE.-

LE PREMIER MINISTRE, CHEF DU GOUVERNEMENT,

Vu la Constitution ;

Vu la loi n°94/01 du 20 janvier 1994 portant régime des forêts, de la faune et de la
pêche, ensemble ses modificatifs subséquents ;

Vu l'ordonnance n°74/1 du 06 juillet 1974 fixant le régime foncier, modifiée et
complétée par l'ordonnance n°77/1 du 10 janvier 1977;

Vu l'ordonnance n°74/2 du 06 juillet 1976 fixant le régime domanial, modifiée et
complétée par l'ordonnance n°77/2 du 10 janvier 1977;

Vu le décret n°76/167 du 27 avril 1976 fixant les modalités de gestion du domaine
privé de l'Etat et ses modificatifs subséquents ;

Vu le décret n°92/089 du 04 mai 1992 précisant les attributions du Premier Ministre,
modifié et complété par le décret n°95/145 bis du 04 août 1995 ;

Vu le décret n°2011/408 du 09 décembre 2011 portant organisation du
Gouvernement ; .

Vu le décret n°2011/409 du 09 décembre 2011 portant nomination d’un Premier
Ministre, Chef du Gouvernement ;

Vu le décret n°95/531/PM du 23 août 1995 fixant les modalités d'application du régime
des forêts, modifié et complété par le décret n°99/781/PM du 13 octobre 1999 ;

Vu le décret 2006/0766 (bis) du 09 juin 2006 portant incorporation au domaine privé de
l'Etat et classement en Unité Forestière d'Aménagement d’une portion de forêt de
55 580 ha dénommée UFA 11- 001 ;

vu le dossier technique y afférent,

DECRETE:

ARTICLE 1°". La portion de forêt d'une superficie de 55 580 ha, située dans
l'Arrondissement d' Eyumojock, Département de la Manyu, Région du Sud-Ouest,
initialement attribuée en concession forestière à la Société Transformation Reef
Cameroun (TRC) par décret n°2010/2606/PM du 24 septembre 2010 est, en application
des dispositions de l'article 69 du décret n°95/531/PM du 23 août 1995 fixant les modalités
d'application du régime des forêts, attribuée en concession forestière à la Société
SIENCAM ENTERPRISE, BP. 5969 Douala.

ARTICLE 2-: La portion de forêt susmentionnée est délimitée ainsi qu'il suit :
Le point de base A dit de base, se situe à la confluence de deux cours d’eau non
dénommés dans la localité d'Etinkem, au lieu de coordonnées (542 466 ; 597 594).

AU SUD :
° Du point A, suivre la droite de gisement 140 degrés sur 0,9 km pour atteindre le
point B (543 053 ; 596 893) situé sur un cours d'eau non dénommé ;
Du point B, suivre ce cours d'eau en amont sur 2,5 km pour atteindre le point C
(541 283 ; 596 064) ;

Du point C, suivre la droite de gisement 300 degrés sur 3,4 km pour atteindre le
point D (538 337, 597 769) situé à la confluence de deux cours d'eau non
dénommés ;

Du point D, suivre la droite de gisement 359 degrés sur 2,7 km pour atteindre le
point E (538 287 ; 600 424) situé sur un cours d'eau non dénommé ;

Du point E, suivre ce cours d'eau en amont sur 3,3 km pour atteindre le point F
(535 530 ; 600 336) ;

Du point F, suivre la droite de gisement 8 degrés sur 4,2 km pour atteindre le
point G (536 125 ; 604 480) situé sur un cours d’eau non dénommé ;

Du point G, suivre la droite de gisement 277 degrés sur 1,6 km pour atteindre le
point H (534 551 ; 604 680) situé un cours d’eau non dénommé ;

Du point H, suivre ce cours d'eau en aval sur 7,5 km pour atteindre le point |
(528 252 ; 604 628) situé à la confluence des rivières Bakwé et Mohib ;

Du point |, suivre la rivière Bakwé en aval sur 10,2 km pour atteindre le point J
(521 759 ; 601 619) situé à sa confluence avec un affluent non dénommé ;

Du point J, suivre la droite de gisement 188 degrés sur 3,2 km pour atteindre le
point K (521 283 ; 598 425) situé sur un cours d'eau non dénommé ;

Du point K, suivre ce cours d'eau en aval sur 0,4 km pour atteindre le point L
(520 953 ; 598 464) situé à sa confluence avec un affluent non dénommé ;

Du point L, suivre cet affluent en amont sur 6,5 km. pour atteindre le point M
(523 535 ; 594 950) situé à sa confluence avec un cours d'eau non dénommé ;
Du point M, suivre la droite de gisement 275 degrés sur 1,9 km pour atteindre le
point N (521 684; 595 140) situé à la confluence de deux cours d'eau non
dénommés ;

Du point N, suivre la droite de gisement 172 degrés sur 2,1 km pour atteindre le
point O (521 974 ; 593 053) situé un cours d’eau non dénommé ;

Du point O, suivre ce cours d’eau en amont sur.2,8 km pour atteindre le point P
(524 410 ; 592 048) situé à sa confluence avec un cours d'eau non dénommé ;
Du point P, suivre la droite de gisement 206 degrés sur 3,2 km pour atteindre le
point Q (522 979; 589 168) situé à la confluence de deux affluents non
dénommés de la rivière Small Bake ;

Du point Q, suivre la rivière Small Bake en aval sur 3,4 km pour atteindre le
point R (520 420 ; 588 461) situé à sa confluence avec un cours d'eau non
dénommé ;

Du point R, suivre la droite de gisement 144 degrés sur 2,7 km pour atteindre le
point S (521 993 ; 586 315) situé à la confluence de deux cours d’eau non
dénommés ;

Du point S, suivre ce cours d’eau en aval sur 2,2 km pour atteindre le point T
(520 083 ; 586 096) situé à sa confluence avec la rivière Bake.

A L'OUEST :

Du point T, suivre la rivière Bake en aval sur 7,3 km pour atteindre le point U
(518 028 ; 591 001) situé à sa confluencé avec un cours d'eau non dénommé ;
Du point U, suivre ce cours en amont sur 1,5 km pour atteindre le point V (519
291 ; 591 809) situé à sa confluence avec un affluent non dénommé ;

Du point V, suivre la droite de gisement 269 degrés sur 3,6 km pour atteindre le
point W (515 687, 591 722) situé à la confluence d'un cours d'eau non
dénommé avec la rivière Munaya ;
Du point W, suivre la rivière Munaya en aval sur 9,6 km pour atteindre le point X
(516 065 ; 595 504) situé à sa confluence avec un cours d'eau non dénommé ;
Du point X, suivre ce cours d'eau en amont sur 3,3 km pour atteindre le point Y
(518 873 ; 595 182) situé à sa confluence avec un affluent non dénommé ;

Du point Y, suivre la droite de gisement 1 degré sur 1,8 km pour atteindre le
point Z (518 915; 597 009) situé à la confluence de deux cours d'eau non
dénommés ;

Du point Z, suivre ce cours d'eau en aval sur 2,4 km pour atteindre le point A1
(516 724 ; 597 640) situé à la confluence de deux cours d’eau non dénommés ;
Du point A1, suivre la droite de gisement 259 degrés sur 1,6 km pour atteindre
le point B1 (515 185; 597 346) situé à la confluence d'un cours d'eau non
dénommé avec la rivière Munaya ;

Du point B1, suivre la rivière Munaya en aval sur 7,2 km pour atteindre le point
C1 (513 202; 601 267) situé à sa confluence avec un cours d'eau non
dénommé ;

Du point C1, suivre la droite de gisement 65 degrés sur 3,3 km pour atteindre le
point D1 (516 161 ; 602 622) situé à la confluence de deux cours d’eau non
dénommés ;

Du point D1, suivre la droite de gisement 297 degrés sur 2,1 km pour atteindre
le point E1 (514 276 ; 603 597) situé sur un cours d'eau non dénommé ;

Du point Ei, suivre la droite de gisement 285 degrés sur 1,8 km pour atteindre
le point F1 (512 556 ; 604 061) situé à la confluence d’un cours d'eau non
dénommé avec la rivière Munaya ;

Du point F1, suivre la rivière Munaya en aval sur 13,1 km pour atteindre le point
G1 (511 159; 614 232) situé à sa confluence avec Un cours d'eau non
dénommé ;

Du point G1, suivre ce cours d'eau en amont sur 1,6 km pour atteindre le point
H1 (512 387 ; 613 482) situé à sa confluence avec un affluent non dénommé ;

Du point HA, suivre la droite de gisement 5 degrés sur 1,5 km pour atteindre le
point 11 (512 513 ; 614 961) situé sur un cours d'eau non dénommé ;

Du point M, suivre la droite de gisement 313 degrés sur 2,2 km pour atteindre le
point J1 (510 919 ; 616 459) situé à la confluence de deux cours d'eau non
dénommés ;

Du point J1, suivre la droite de gisement 241 degrés sur 0,8 km pour atteindre le
point K1 (510 190; 616 061) situé à la confluence d'un cours d'eau non
dénommé avec la rivière Munaya ;

Du point K1, suivre la rivière Munaya en aval sur 7,9 km pour atteindre le point
L1 (512 425 ; 621 984) situé à sa confluence avec la rivière Bagodo.

AU NORD :

Du point LA, suivre la rivière Bagodo en amont sur 21,2 km pour atteindre le
point M1 (526 062; 617 995) situé à sa confluence avec un affluent non
dénommé ;

Du point M1, suivre la droite de gisement 76 degrés sur 2,7 km pour atteindre le
point N1 (528 670 ; 618 629) situé sur un affluent de la rivière dénommée Badi ;
Du point N1, suivre cet affluent en aval sur 9,2 km pour atteindre le point O1
(534 583 ; 619 611) situé à sa confluence avec la rivière Badi.
A L'EST :

ARTICLE

Du point O1, suivre la rivière Badi en amont sur 3,3 km pour atteindre le point
P1 (536 573; 617 394) situé à sa confluence avec un cours d'eau non
dénommé ;

Du point P1, suivre la droite de gisement 126 degrés sur 2,5 km pour atteindre
le point Q1 (538 618 ; 615 921) situé à la confluence de deux cours d'eau non
dénommés ;

Du point Q1, suivre la droite de gisement 156 degrés sur 2,5 km pour atteindre
le point R1 (539 668 ; 613 608) situé à la confluence de deux cours d'eau non
dénommés ;

Du point R1, suivre la droite de gisement 163 degrés sur 1,4 km pour atteindre
le point S1 (540 077 ; 612 269) situé à la confluence de deux cours d'eau non
dénommés ;

Du point S1, suivre la droite de gisement 176 degrés sur 1,1 km pour atteindre
le point T1 (540 155 ; 611 167) situé à la confluence de deux cours d'eau non
dénommés ;

Du point T1, suivre la droite de gisement 184 degrés sur 2,9 km pour atteindre
le point U1 (539 968 ; 608 275) situé à la confluence de deux cours d'eau non
dénommés ;

Du point U1, suivre ce cours d'eau en aval sur 1,7 km pour atteindre le point V1
(540 745 ; 606 867) situé à sa confluence avec un affluent non dénommé ;

Du point V1, suivre en amont cet affluent sur 1,1 km pour atteindre le point W1
(539 732 ; 606 635) situé à la confluence de deux cours d’eau non dénommés ;
Du point W1, suivre l'affluent gauche en amont sur 3,6 km pour atteindre le point
X1 (537 504; 604 549) situé à la confluence de deux cours d'eau non
dénommés ;

Du point X1, suivre la droite de gisement 149 degrés sur 4,3 km pour atteindre
le point Y1 (539 732 ; 600 860) situé à la confluence de deux cours d'eau non
dénommés ;

Du point Y1, suivre la droite de gisement 138 degrés sur 2 km pour atteindre le
point Z1 (541 051 ; 599 407) situé à la confluence de deux cours d'eau non
dénommés ;

Du point Z1, suivre la droite de gisement 171 degrés sur 1,4 km pour retrouver
le point A2 ;

Du point A2, par le cours d'eau en aval pour retrouver le point À de base.

3.- (1) Cette concession forestière. est strictement personnelle et valable pour

une durée de quinze (15) ans renouvelable.

(2) La Société SIENCAM ENTERPRISE devra déposer une demande de

renouvellement au moins un (01) an avant l'expiration de celle-ci. Passé ce délai, la
concession deviendra caduque de plein droit à compter de son expiration.

ARTICLE

4.- (1) Pendant la durée de validité de la concession forestière, la Société

SIENCAM ENTERPRISE devra se conformer strictement au plan d'aménagement de
ladite concession et aux dispositions du cahier des charges y relatifs.

forestiers

(2) Elle ne peut faire opposition à l'exploitation par permis, des produits
spéciaux dont la liste est fixée par le Ministre chargé des forêts, ni à

l'exploitation des ressources du sous-sol.
ARTICLE 5.- (1) La convention objet de la présente concession, est évaluée tous les trois
(03) ans suivant les modalités fixées par le Ministre en charge des forêts.

(2) Elle peut être annulée avant terme en cas d'irrégularités graves dûment
constatées après avis motivé du Ministre en charge des forêts.

ARTICLE 6.- Est abrogé, le décret n°2010/2606/PM du 24 septembre 2010 portant
attribution de la concession forestière constituée de l'UFA 11-001 à la Société
Transformation Reef Cameroun (TRC).

ARTICLE 7.- Le présent décret, qui prend effet à compter de sa date de signature, sera
enregistré, puis publié au Journal Officiel en français et en anglais./-

Yaoundé, le ©? 1 20

EMIER MINISTRE,
GOUVERNEMENT,
ss
